Order entered December 14, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01067-CV

      PRO-FIRE & SPRINKLER, LLC AND JAMES C. LANKFORD,
                    INDIVIDUALLY, Appellants

                                       V.

                      THE LAW COMPANY, INC., Appellee

                      On Appeal from the 95th District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-18-18762

                                    ORDER

      Before the Court is appellants’ December 12, 2022 second unopposed

motion for a thirty-day extension of time to file their brief. We GRANT the

motion and ORDER the brief be filed no later than January 20, 2023. Because the

brief was first due November 21, 2022, we caution that further extension requests

will be disfavored.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE